Case 4:17-cv-00391-RAS-KPJ Document 29 Filed 11/22/20 Page 1 of 1 PageID #: 952


                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


 GARY LYNN MCDUFF, #59934-079                    §
                                                 §
 VS.                                             §             CIVIL ACTION NO. 4:17cv391
                                                 §         CRIMINAL ACTION NO. 4:09cr90(2)
 UNITED STATES OF AMERICA                        §

                                    ORDER OF DISMISSAL

        The above-entitled and numbered civil action was referred to United States Magistrate Judge

 Kimberly C. Priest Johnson who issued a Report and Recommendation concluding that the

 motion to vacate, set aside, or correct sentence should be denied and dismissed with prejudice.

 Movant has filed objections.

        The Report of the Magistrate Judge, which contains proposed findings of fact and

 recommendations for the disposition of such action, has been presented for consideration. Having

 made a de novo review of the objections raised by Movant to the Report, the court is of the

 opinion that the findings and conclusions of the Magistrate Judge are correct and adopts the same

 as the findings and conclusions of the court.

        It is accordingly ORDERED that the motion to vacate, set aside, or correct sentence is

 DENIED and Movant’s case is DISMISSED with prejudice. A certificate of appealability is

 DENIED. Finally, it is ORDERED that all motions not previously ruled on are hereby DENIED.


              .   SIGNED this the 22nd day of November, 2020.




                                                          _______________________________
                                                          RICHARD A. SCHELL
                                                          UNITED STATES DISTRICT JUDGE
